Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (9194298).
Regarding claim 17, the Thompson et al. reference discloses a portable fuel delivery system (700) for a gas turbine engine, the portable fuel delivery system comprising: a fuel inlet (710); a fuel outlet (712); a fuel delivery path extending from the fuel inlet to the fuel outlet; a boost pump assembly (730) positioned along the fuel delivery path and fluidly positioned between the fuel inlet and the fuel outlet; a filter assembly (720) positioned along the fuel delivery path and fluidly positioned between the boost pump assembly (730) and the fuel outlet (712); a coalescer (722) positioned along the fuel delivery path and fluidly positioned between the filter assembly and the fuel outlet; a fuel controller (750) positioned along the fuel delivery path and fluidly positioned between the coalescer (722) and the fuel outlet; and a main pump assembly (740) positioned along the fuel delivery path and fluidly positioned between the coalescer and the fuel outlet.  See Figure 3.

Regarding claim 18, wherein Thompson et al. further disclose the fuel controller (750) including a flowmeter (unlabeled); and a primary shutoff valve (751) in flow communication with the flowmeter and fluidly positioned between the flowmeter and the main pump assembly (740).  See column 4, lines 1 - 25.

Regarding claim 19, wherein the fuel controller further includes a secondary shutoff valve (752) in flow communication with the main pump assembly (740) and fluidly positioned between the main pump assembly and the fuel outlet (712). See Figure 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (9194298) in view of Batson et al. (8740251).
Regarding claim 1, the Thompson et al. reference discloses a portable fuel delivery system (700) for a machine, the portable fuel delivery system comprising: a base (702) disposed separate from the machine; an electrical control system (most likely inherent to the system) mounted to the base; and a fuel conditioning assembly mounted to the base and including a fuel inlet (710), a boost pump assembly (730) in electrical communication with the electrical control system and in fluid communication with the 
The Thompson et al. reference fails to explicitly disclose the system having an electrical control system mounted to the base.
However, the Batson et al. reference discloses another portable fuel delivery system (100; see Figure 8) having and electrical control system (62) that assists an operator in controlling the system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Thompson et al. device to have an electrical control system (if not already) mounted to the base as, for example, taught by the Batson et al. reference in order to assist an operator in controlling the system.

Regarding claim 2, wherein outer dimensions of the portable fuel delivery system fit within a standard ISO container.  See column 6, lines 18-40.

Regarding claim 3, wherein the Thompson et al. portable fuel delivery system further discloses connections for an air compressor assembly (see col. 4, lines 44-46), but doesn’t disclose an air compressor being mounted to the base.  However, the Batson et al. reference further discloses an air compressor (76) mounted to the assembly (see Figure 7) to provide a source of compressed air.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Thompson et al. device to have an air compressor mounted to the base as, for example, taught by the Batson et al. reference in order to provide a source of compressed air on site. 

Regarding claim 4, wherein the portable fuel delivery system is configured to receive liquid fuel and transfer the liquid fuel to the machine.  See column 1, lines 31 – 45.

Regarding claim 5, wherein the portable fuel delivery system includes a cover (708) having an outer perimeter equal to at least a footprint of the base.

Regarding claim 6, wherein the coalescer is positioned between the filter assembly and the boost pump assembly.  See Annotated Figure below.

Regarding claim 7, wherein the fuel controller further include a primary shutoff valve (751) and a secondary shutoff valve (752); and wherein the main pump assembly (740) is fluidly positioned between the primary shutoff valve and the secondary shutoff valve.  See Figure 3.

Regarding claim 8, wherein the portable fuel delivery system further comprises an air compressor assembly in fluid communication with the primary shutoff valve and the secondary shutoff valve. (col. 4, lines 44 - 56).

    PNG
    media_image1.png
    714
    832
    media_image1.png
    Greyscale


Claims 9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (9194298).
Regarding claim 9, the Thompson et al reference discloses a fuel delivery system for a machine, the fuel delivery system comprising:
a base including a first side, a second side, a third side opposite the first side, and a fourth side opposite the second side (see Annotated Fig. 3); and
a fuel conditioning assembly (700) mounted to the base (702) and including a fuel inlet (710) positioned proximate to the first side and second side, a boost pump assembly (730) positioned proximate to the fuel inlet, a filter assembly (720) positioned between the boost pump assembly and the second side, a main pump assembly (740),  and a coalescer (722) positioned proximate to the first side, but doesn’t disclose a fuel controller (750) positioned above the main pump assembly, and a fuel outlet positioned proximate to the fuel controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the fuel controller (750) above the main pump assembly, and position the fuel outlet (712) proximate to the fuel controller, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Further, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system as efficiently as possible, and it appears that the invention would perform equally well in multiple configurations.

Regarding claim 14, wherein the coalesce (722) is positioned between the fuel controller (750) and the first side. See Annotated Fig. 3, above.
Further, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system as efficiently as possible, and it appears that the invention would perform equally well in multiple configurations.

Regarding claim 15, wherein the coalescer (722) is positioned between the filter assembly (720) and the boost pump assembly (730).  See Annotated Fig. 3, above.
Further, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system as efficiently as possible, and it appears that the invention would perform equally well in multiple configurations.

Regarding claim 16, wherein the boost pump assembly (730) is positioned between the fuel controller (750) and the first side.  See Annotated Fig. 3, above.
Further, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system as efficiently as possible, and it appears that the invention would perform equally well in multiple configurations.

Claims 10-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (9194298) in view of Batson et al. (8740251).
Regarding claim 10, the Thompson et al. reference fails to explicitly disclose the system having an electrical control system mounted to the base along the fourth side.
However, the Batson et al. reference discloses another portable fuel delivery system (100; see Figure 8) having and electrical control system (62) that assists an operator in controlling the system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Thompson et al. device to have an electrical control system (if not already) mounted to the base as, for example, taught by the Batson et al. reference in order to assist an operator in controlling the system.
Further, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system to position the electrical control system along the fourth side, since it appears that the invention would perform equally well in multiple configurations.

Regarding claim 11, the Batson et al. reference further teaches an air compressor (76) mounted to the assembly (see Figure 7) to provide a source of compressed air.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Thompson et al. device to have an air compressor mounted to the base as, for example, taught by the Batson et al. reference in order to provide a source of compressed air on site.
Further, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system to position the air compressor proximate to the second side and the third side, since it appears that the invention would perform equally well in multiple configurations.

Regarding claim 12, wherein the fuel delivery system further comprises a water purge system (770) positioned proximate to the third side and forth side.  See Thompson et al., Figure 2.

Regarding claim 13, absent the showing of criticality, it would have been an obvious matter of design choice to configure the system to position the main pump assembly between the air compressor and first side, since it appears that the invention would perform equally well in multiple configurations.

Regarding claim 20, wherein the Thompson et al. portable fuel delivery system further discloses connections for an air compressor assembly wherein gas inlet (760) provides compressed air to the primary and secondary shutoff valves (751, 752; see col. 4, lines 44-56), but doesn’t disclose an air compressor assembly.  However, the Batson et al. reference further discloses an air compressor (76) mounted to the assembly (see Figure 7) to provide a source of compressed air.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Thompson et al. device to have an air compressor mounted to the base as, for example, taught by the Batson et al. reference in order to provide a source of compressed air on site. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various fuel delivery systems similar to Applicant’s system, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753